Case: 15-41195      Document: 00513472126         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41195
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS ANDRES IZAGUIRRE-SUAZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-300-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Carlos Andres Izaguirre-
Suazo raises an argument that he concedes is foreclosed by United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir. 2013). In Morales-Mota, 704 F.3d
at 412, we rejected the argument that the Texas offense of “burglary of a
habitation” is broader than the generic, contemporary definition of “burglary
of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41195    Document: 00513472126    Page: 2   Date Filed: 04/20/2016


                                No. 15-41195

of a habitation as a person with a “greater right to possession of the property
than the actor.”     Accordingly, Izaguirre-Suazo’s unopposed motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                      2